USCA4 Appeal: 22-6716      Doc: 6          Filed: 11/29/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6716


        DERRICK GREEN, a/k/a Duryea Green,

                            Petitioner - Appellant,

                     v.

        WARDEN GREGORY WERNER,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paula Xinis, District Judge. (8:20-cv-00777-PX)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Derrick Green, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6716         Doc: 6      Filed: 11/29/2022    Pg: 2 of 2




        PER CURIAM:

               Derrick Green seeks to appeal the district court’s order dismissing his 28 U.S.C.

        § 2254 petition as time-barred. We dismiss the appeal for lack of jurisdiction because the

        notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on October 21, 2022. Green filed the notice of

        appeal on June 13, 2022. * Because Green failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




               *
                 The District of Columbia Court of Appeals received Green’s notice of appeal on
        this date. Green did not date his notice of appeal and no postmark is apparent on the
        envelope. See Houston v. Lack, 487 U.S. 266, 276 (1988); Fed. R. App. P. 4(c)(1)
        (describing rules for demonstrating timely filing); Fed. R. App. P. 4(d) (providing that
        notice of appeal mistakenly filed in court of appeals is deemed filed on date received by
        court of appeals).

                                                    2